Response to Amendment
1.	This office action is in response to the amendment of 10/29/2021.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
3.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-17 of copending Application No. 16/653,432 (US 2020/0353796, herein referred to as ‘432). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader recitation of ‘432.  Application ‘432 discloses in claim 1, an air-conditioning apparatus comprising:  a radiator module including a first radiator, a second radiator, and a third radiator; a refrigerant module having a compressor, an expansion valve, a condenser and an evaporator through which refrigerant is circulated; a hot portion as recited (the indoor heating line); a cold portion as recited (indoor cooling line); an electric portion as recited (the electric part line); a battery portion as recited (the battery core); a connection module having a plurality of coolant lines and a valve, and configured for selectively fluidically connecting the hot portion, the electric portion, or the battery portion to at least one of the first radiator, the second radiator, and the third radiator (claim 5 of ‘432); and a control unit configured of controlling operations of the compressor and the valve (claim 5 of ‘432).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-16 of copending Application No. 16/567,593 (US 2020/0346523, herein referred to as ‘593). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘593 discloses the structure of the instant application.  

5.	 The structure of the instant invention appear to contain allowable subject matter and may be favorably considered if the above double patenting rejections are overcome.
Response to Arguments
6.	Both terminal disclaimers of 10/26/2021 are disapproved for the following reasons:
a.	The terminal disclaimer identifies a party who is not the Applicant (only for applications filed on or after September 16, 2012:
b.	For cases filed on/after 9/16/2012, 37 CFR 1.321 specifies that the Applicant can disclaim, and the terminal disclaimer must specify the extent of the Applicant’s ownership:
c.	A request under 37 CFR 1.46(c) to change the Applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” Applicant in the Applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new Applicant.  Along with the 1.46(c) request, there needs to be a POA that gives power to the attorney who is signing the TDs, along with another copy of the TDs, unless they file TDs that are signed by the Applicant. 
Please note the TDs must be re-filed.  No new fees are due.  Any questions should be directed to Lawana Hixon at OPLC (571)272-6074.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763